 In the Matterof DELAWARE-NEW JERSEY FERRY COMPANYand'MARINE ENGINEERS' BENEFICIAL ASSOCIATIONNo.13Case No. C-41-Decided December 30, 1935Water Transportation Industry-Evidence-Unit Appropriate for Collective-Bargaining:craft ; distinctiveness of occupation;licensed personnel-Represent-atives:proof of choice:membership in union ; statement designating-CollectiveBargaining:refusal to negotiate with representatives.Mr. Gerhard P. Van ArkelandMr. Nathan Wittfor the Board.Lewis,Wolff cfi Gourlay,byMr. Otto Wolff, Jr.,of Philadelphia,.Pa., for respondent.Mr. M. Herbert S,yme,of Philadelphia, Pa., for the Union.Mr. Laurence A. Knapp,of counsel to the Board.DECISIONSTATEMENT OF CASEA charge having theretofore been filed with theRegionalDirector-for Region Four by Marine Engineers' Beneficial Association No. 13(hereinafter referred to as the Association), the National Labor Rela-tions Board, by the said Regional Director, issued its complaint in this.proceeding on October 19, 1935, charging the Delaware-New JerseyFerry Company (hereinafter referred to as the respondent) withhaving committed an unfair labor practice affecting commerce in vio-lation of Section 8 (5) of the National Labor Relations Act, by reason-of its refusal to bargain collectively with the Association as the rep-resentative of the marine engineers employed by respondent.The complaint states that the respondent, a Delaware corporation,is engaged in the operation of ferry boats for the transportation ofvehicles and persons in interstate commerce between New Castle, Dela-ware and Pennsville, New Jersey, and between Wilmington, Delawareand Pennsgrove, New Jersey; that the marine engineers employed by-respondent in the mechanical operation of such ferry boats constitutean appropriate unit for the purpose of collective bargaining; that amajority of those engineers authorized the Association to representthem for the purpose of collective bargaining with the respondent;that, as so authorized, the Association, by Warren C. Evans, its busi-ness manager,sought to bargain collectively with the respondent inbehalf of the employees referred to; and that, on September 27, 1935,.85 86NATIONAL LABOR RELATIONS BOARDthe respondent refused so to bargain.Prior to the hearing on thecomplaint the respondent filed a motion to dismiss and an answer.The motion to dismiss,predicated entirely on constitutional grounds,was denied by the Trial Examiner assigned by the Board to hear thecase.In its answer,the respondent denies that it is engaged in transpor-tation in interstate commerce; admits that it refused to bargain col-lectively with the representative of the Association; but denies knowl-edge of his authority to represent the engineers,affirmatively allegingthat nq proof of that authority was produced. The answer also deniesthat the engineers constitute an appropriate unit for collectivebargaining.With the proceedings in this stage, the testimony and evidence weretaken by the Trial Examiner on October 31, 1935, pursuant to thenotice of hearing.All parties were present and were afforded fullopportunity to be heard.Thereafter, the Trial Examiner renderedhis intermediate report finding the charge of the complaint sustained,to which report the respondent filed various exceptions.The follow-ing are our findings upon the entire record.FINDINGS OF FACT1.THE RESPONDENT AND ITS BUSINESS1.The respondent is a corporation organized and existing underthe laws of the State of Delaware.It operates ferry boats for thetransportation of persons and vehicles for hire across the DelawareRiver between New Castle, Delaware and Pennsville, New Jersey,and between Wilmington, Delaware and Pennsgrove, New Jersey,pursuant to express authority conferred in its corporate charter "tomaintain and operate ferries across the Delaware River and Baybetween the States of Delaware and New Jersey."At least twoboats are operated on regular schedule at each crossing throughoutthe year.During the summer season four are in operation at theNew Castle-Pennsville crossing.2.The number of vehicles transported by respondent at both cross-ings for the years from 1930-1934,inclusive,varied from approxi-mately 500,000 in 1930 to approximately 650,000 in 1934, with thefirst five months of 1935 showing a twenty-five per cent increase invehicles carried over the corresponding months of 1934.Approxi-mately two-thirds of the vehicles transported over a period of yearshave borne license tags of states other than New Jersey or Delaware,and approximately fifteen per cent of all motor vehicles transportedduring- such period have been commercial trucks carrying variousmanufactured and agricultural products.. DECISIONS AND ORDERS873.Both crossings maintained by respondent are strategically lo-cated with reference to interstate highway traffic. The New Castle-Pennsville crossing is a segment of U. S. Highway No. 40, a trans-continental highway commonly known as the "National Highway,"running between Atlantic City, New Jersey and the Pacific Coast.Both crossings are readily accessible from U. S. Highway No. 1, amain interstate highway running north and south through the east-ern states and connecting, in the states near Delaware, the followingcities :Washington, Baltimore, Philadelphia, Trenton, Newark andNew York.4.Both crossings are particularly advantageous to through inter-state traffic between New York City and such points as Wilmington,Baltimore and Washington. Immediately upon entering New Jerseyfrom respondent's New Castle-Pennsville crossing, U. S. HighwayNo. 40 connects with U. S. Highway No. 130, a main arterial high-way to and from New York City. U. S. Highway No. 130 is equallyaccessible from respondent's Wilmington-Pennsgrove crossing.U. S.Highway No. 130 runs generally north and south in New Jersey be-tween Pennsgrove and Pennsville, and a point near New Brunswick,where it merges with U. S. Highway No. 1 to follow a jointly-occupied highway to New York City. Lying on the eastern side ofthe Delaware River, U. S. Highway No. 130 necessarily avoids Wil-mington and Philadelphia. It circles Camden and passes by Tren-ton.The area through which it passes is considerably less con-gested than the area along the western bank of the Delaware River,through which other highways run on subtantially parallel lines.A considerable saving of time is effected for the distance betweenNew Castle or Wilmington and New Brunswick by crossing theDelaware on respondent's ferries and following U. S. Highway No.130 rather than the routes on the western bank.5.On a highway map published by respondent advertising itscrossings, respondent claims :"THE SHORTESTROUTESANDFASTESTfrom NEW YORK TOWASHINGTONand from theSOUTH&WEST TO ATLANTIC CITYare via the DELAWARE-NEW JERSEY FERRIES.Avoidcongestedareas and save time and mileage by using the ferry routes."Respondent further advertises its boatsas of"75 car capacity, thelargest on the Delaware."6.Actual transportation of vehicles and passengers on the Watersof the Delaware River in respondent's ferries occurs entirely withinthe State of Delaware, respondent's ferry slips at Pennsgrove andPennsville being physically situated 700 feet and 450 feet, respec-tively, west of the low-water mark on the New Jersey shore. That97571-36-vol i-7 88NATIONAL-LABOR RELATIONS BOARDmark constitutes the eastern boundary of the State of Delaware atPennsgrove and Pennsville.7.Vehiclesand passengers received into and discharged from re-spondent's ferries at its slips on the New Jersey side approach fromand proceed to New Jersey territory over pier structures entirelyowned by respondent and continuously extending into New Jerseyterritory from the slips.There is no other method of ingress oregress available on the New Jersey side at either crossing,and theland immediately adjoining the river,at both points on the New Jer-sey side is owned by respondent.Interstate traffic between Delawareand New Jersey proceeds over instrumentalities and property entirelyowned and maintained for the purpose of such transportation byrespondent.8.In its operations at both crossings respondentis engaged in thetransportation of persons and property in interstate commerce and isan instrumentality of such commerce.H. RESPONDENT'S EMPLOYEES-THE ENGINEERS AS A UNIT9.In the operation and maintenance of its.ferry boats, respondentemploys three classes of personnel between which sharp distinctionsexist,namely, pilots,engineers and unlicensed personnel or crew.10.Each of respondent's ferries carries one pilot.The pilot is ingeneral command of each vessel,its personnel and movements.Hemust be licensed as such by the Steamboat Inspection Service of theUnited States Department of Commerce (R. S. § 4426; U. S. C.,Title 46, § 404).With certain minor exceptions,no person may re-ceive such a license who has not served at least three years in the deckdepartment of a steam vessel(Rules and Reg., Board of Supervis-ing Inspectors of the Steamboat Inspection Service, March 2, 1931,Rule V,Sec. 34).In addition to qualification by experience,a pilotmust also satisfy the Steamboat Inspection Service as to his knowl-edge and skill and be found to be trustworthy and faithful (R. S.§ 4442; U. S. C.,Title 46, § 214).In order to obtain an extension ofroute beyond the limits prescribed in his existing license, a pilot mustpass a further written examination at the hands of the local inspectorshaving jurisdiction(Act of Oct. 22, 1914,c.334, 38 Stat.765; Rulesand Reg.,supra,Rule V, Sec.35).In various other respects peculiarto his special functions, a pilot is subject to strict regulation (See,Rules and Reg.,supra,Rule V, Secs. 1-25, 34-37, incl., and statutesthere cited).It.Each of respondent's ferries carries one engineer,whose mainresponsibility while the ferry is under way is that of operating theengines under signals from the pilot. In addition,he is responsiblefor the maintenance and repair of the engines, as well as all othermechanical equipment.The engineer is an officer(R. S. § 4131; DECISIONS AND ORDERS89U. S. C. Title 46, § 221) and must be licensed as such by the Steam-boat Inspection Service (R. S. § 4426; U. S. C., Title 46, § 404).Noapplicant for a license as third assistant engineer of a steam ferry,the lowest rank provided for by the Rules and Regulations of theSteamboat Inspection Service, may receive such a license unless hehas had :"First. Three years' service in the engine department of steamvessels, or,"Second. One year's service as stationary engineer, togetherwith one year's service in the engine department of steam ves-sels, or,"Third. Two years' service as an apprentice to the machinisttrade and engaged in the construction and repair of marine,stationary, or locomotive engines, together with one year's serv-ice in the engine department of steam vessels." (Rule V, Sec.43.)Corresponding requirements are imposed for a similar positionon motor vessels (Rule V, Sec. 51).In addition to qualifications of experience, the applicant'for anengineer's license must satisfy the examining inspectors that "hischaracter, habits of life, knowledge and experience in the duties ofan engineer are all such as to authorize a belief that he is a suitableand safe person to be intrusted with the powers and duties of such astation", and it is the duty of the inspectors to suspend or revoke thelicense upon satisfactory proof of "negligence, unskillfulness, intem-perance, or willful violation" of applicable laws of Congress, andspecifically to revoke the license upon proof that the holder haspermitted the boilers in his charge to "become in bad condition"or "that he has not kept his engine and machinery in good workingorder . . . " (R. S. § 4441; U. S. C., Title 46, § 229). No license isgranted for a longer period than five years and may be renewed atexpiration only upon further examination (R: S. § 4441,supra).By various other Acts of Congress and rules of the SteamboatInspection Service, engineers are subject to strict regulation in theexercise of their peculiar duties and responsibilities. (See, Rulesand Reg.,supra,Rule V, Secs. 1, 2, 4, 5, 8, 9, 10, 12, 14, 39-50 incl.,and various Acts of Congress there cited.)12.The remaining employees carried in service on each of re-spondent's ferries consist of a quartermaster, two deck-hands and afireman or oiler.None of these employees need be licensed, and theyare commonly referred to as unlicensed personnel.The quarter-master assists the pilot, principally in actual navigation.The dutiesof the deck-hands, are discernible from their, name.The firemanand oilers work under the direction of the engineers in the actual 90NATIONAL LABOR RELATIONS BOARDoperation,maintenance and repair of the engine-room and othermechanical equipment, the fireman on steam ferries and the oilers onthe one Diesel-motor ferry operated by respondent.13.There exist among employees of the ferry service or industryalong the Delaware River three labor organizations, whose respec-tive jurisdictions correspond to the three general classes of respond-ent's employees.One, the National Organization of Masters, Matesand Pilots of North America, admits only pilots; The NationalMarine Engineers' Beneficial Association, represented in this area bythe subordinate Association, admits only the licensed engineers; andthe Harbor Boatmen's Union admits only unlicensed personnel.14.The qualifications, responsibilities and duties of the licensedengineers differ in kind from those of pilots, quartermasters anddeck-hands, and in the same respects differ in marked degree fromthose of firemen and oilers.Those differences serve to identify theengineers as a class or group distinct from all other employees ofrespondent.15.The licensed engineers employed by respondent in the capacityof engineers constitute a unit appropriate for the purpose of collec-tive bargaining.At all times hereinafter mentioned, such engineerswere twelve in number.III.THERESPONDENT AND THE ASSOCIATION16.On or before August 2, 1935, eleven of such engineers signedand delivered to Warren C. Evans, Financial Secretary and BusinessManager of the Association, cards stating as follows :"I hereby authorize the National M. E. B. A. to represent mein negotiating wage scales and working conditions, as providedin the Wagner-Connery Labor Disputes Bill."At that time, the twelfth engineer was and for a substantial preced-ing period had been a member in good standing of the Association,and three of the remaining eleven engineers had become members notlater than the end of August, 1935.The authorizations and mem-bership in the Association were matters of discussion between Evansand various of the twelve engineers during the months of July andAugust, 1935.17.On August 7, 1935, Evans, as Business Manager of the Associa-tion, transmitted to L. H. Garrison, the General Manager of therespondent, a letter stating :"Under date of May 23, 1935, I asked that you grant a con-ference for the purpose of negotiating an agreement coveringwages, hours, and working conditions of the engineers employedby your company.This request has been ignored. DECISIONS AND ORDERS91"In accordance with the provisions of the National LaborRelations Act, I am authorized to represent all the engineersemployed by your company for the purpose of collective bar-gaining."I hereby renew my requestfor a conferencefor the purposeof negotiating an agreementcovering wages,hours, and workingconditions for the engineers employed by your company andask that such conference be set at the earliest convenience."Under dateof August9, 1935,Garrison replied to Evans as follows :"Your letter of the 7th instant received relative to a con-ference."Wish to advise I will be here Friday the 16th and Saturdaythe 17th as far as I know now, but give me a call before youcome down. Call Wilson Line at Philadelphia Lombard 7640and ask for me."18.As a result of this exchange of correspondence a meeting be-tween Evans and Garrison took place on August 23, 1935, at thelatter's office inWilmington, Delaware.At this meeting Evansagain stated that he was authorized to represent the licensed engi-neers in the employ of respondent for the purpose of collective bar-gaining, and presented a draft of agreement containing proposalsconcerning the wages, hours and working conditions of all suchlicensed engineers.The draft agreement so presented was a revi-sion of a prior draft whose provisions Evans had discussed withcertain of the engineers concerned.19.At the conference on August 23, 1935, Garrison told Evansthat the respondent could see no reason why it should negotiate withhim, as all of its negotiations theretofore had been carried on withitsmen, and that the respondent wanted to continue dealing in thatfashion.To this Evans replied that under the National LaborRelationsAct any one representing a majority of employee groupswas authorized to negotiate in their behalf.Garrison then expresseda lack of familiarity with the Act and a desire to have a copy of it.Evans thereupon gave Garrison a copy, and the conference endedwith Garrison's statement that he would "take up" theagreement andadvise Evans of the respondent's position at a later date.20.Neither at this conference nor at any earlier or later date inhis negotiations with Evans did Garrison deny or question the au-thority of Evans to represent the employees concerned.21.On or about September 27, 1935, Garrison advisedEvans ina telephone conversationthat the respondent had "decided not tonegotiate but to await the outcome of the Supreme Courtdecisionon the law", stating that inthe opinionof the respondent the law 92NATIONALLABOR RELATIONS BOARDwas unconstitutional.Garrison had theretofore discussed the matterwith Mr. Junkin, the president of respondent,and had transmittedto Junkin the proposed agreement presented by Evans. The decisioncommunicated by Garrison to Evans was made by Junkin.CONSIDERATION OF RESPONDENT'SOBJECTIONSAt various stages of the case the respondent has made and pre-served objections,with which we will now deal.I.OBJECTIONS TO JURISDICTIONAt the hearing,the Trial Examiner overruled respondent'smotionto dismiss the complaint,a motion predicated upon the followingconstitutional grounds : That the Act violates the Tenth Amendmentin purporting to regulate matters reserved to the States;that itviolates the Fifth Amendment by depriving the respondent of free-dom of contract;that it violates the Seventh Amendment by depriv-ing respondent of trial by jury; and violates Article III by confer-ring judicial power upon an administrative board in the executivebranch of the government.We have given these objections everyconsideration consistent with our functions under the law, and over-rule them.In connection with the objection under the Tenth Amendment, ourfinding that respondent is engaged in and is an instrumentality ofinterstate commerce merits some further exposition in view of thecontention of respondent that,since the slips to and from which itsferries proceed are entirely in Delaware waters, it is not engagedin such commerce.In the case ofThe Daniel Ball, 77 U. S.(10Wall.) 557, the Supreme Court held that a steamer transportingpassengers and merchandise between points and over a course en-tirely within the State of Michigan was nevertheless an instrumentof and engaged in commerce among the states because she was em-ployed in transporting"goods destined for other states, or goodsbrought from without the limits of Michigan to places within thatState" (p. 565).The Daniel Ballwas cited with approval by theSupreme Court in its decision inTexas i New Orleans RailroadCo. v. Brotherhood of Railway Clerks,281 U. S. 548, upholding theRailway Labor Act of 1926.In addition,respondent urged in its motion to dismiss that Sec-tions 8(5) and 9 (a) of the Act violate the Fifth and Tenth Amend-ments.In the absence of specification we take it that respondent'sobjection to these sections is directed to the "majority rule" whichthey establish for the conduct of collective bargaining negotiations.But no question of majority representation is present in this case,in view of the fact that the Association represents every employeein the unit defined in the complaint and in view of our finding that DECISIONS AND ORDERS93that unit is one appropriate for the purposes of collective bargaining.Our findings as to representation and the unit involve overrulingobjections of the respondent, to which we will now advert.II.OBJECTIONS TO REPRESENTATION AND THE UNITThe respondent questions the authority of the Association on theground that the cards signed by eleven of the men involved referredto the national organization and not to the Association.This objec-tion cannot be said to come with full grace since the ground of therespondent's refusal to bargain with the Association clearly impliesunwillingness to deal with its parent organization as well.Funda-mentally, however, the question concerned not the respondent butthe national and its local associations.The national association hasnot questioned the authority of its subordinate, and, not having doneso,we do not believe that the respondent may raise this question.Aside from that aspect of the matter, the proof shows that theAssociation was the agency intended.The cards were distributedby Evans, signed as a result of his efforts and returned to him.Evans was engaged in this and related activity as Business Managerof the Association.His activities as such official were but stepsincidental to instituting and carrying on collective bargaining nego-tiationswith the respondent.In the draft agreement which hediscussed with the signers of the cards and later presented to therespondent, "Marine Engineers' Beneficial Association, No. 13" isspecified as the party to execute the agreement in behalf of theemployees.Furthermore, a number of the engineers who signed thecards were or shortly thereafter became members of No. 13.Nowherein the record is there any evidence that the national organization,as opposed to the local, was expected to represent the men.Finally, to the extent that the objection made is based upon thetechnical rule of evidence in courts of law that the terms of awritten instrument may not be varied by parol evidence, we are of theopinion that, in view of that provision of Section 10 (b) of the Actwhich states that in proceedings before this Board " the rules ofevidence prevailing in courts of law or equity shall not be control-ling ", the parol evidence rule should not bar us from attributing tothe signers of the cards the intention which the surrounding circum-stances otherwise appear to require.With respect to the unit, respondent has excepted to the finding ofthe Trial Examiner that the engineers are an appropriate unit forthe purposes of collective bargaining with it.As the exception takenis in general terms, it will be met by a statement of the moreimportant considerationswhich, in our judgment, warrant thefinding. 94NATIONAL LABOR RELATIONS BOARDIt is clear that, so far as the pilots and engineers are concerned,such wide differences in authority,experience,responsibility andduty prevail that a separation of engineers from the pilots for thepurposes of collective bargaining is warranted.And the same istrue, for like reasons,of a separation of the engrineers from thequartermasters and deck-hands.The engineers are, likewise,properly differentiated from the fire-men and oilers.An engineer is an officer,licensed to act as such bythe United States Government.To obtain the license he must exhibitsubstantial attainments in experience,skill and character.Theseattainments,visible and significant,are not required of his assistants,the firemen and oilers.And while the duties and responsibilitiesof the engineer and his assistants both relate to the engine-room ormechanical department,those of the first are of command, the latterof execution.Nor have the fireman and oilers made any claim thatthey should be grouped with their superiors.III.OBJECTIONS TO EVIDENCERespondent objected to the introduction in evidence of a copy ofthe draft of agreement submitted by Evans to the respondent, on theground that it was irrelevant.The proposed agreement was rele-vant and properly admitted.Respondent objected also to the introduction of compilations ofdata prepared by the Bureau of Labor Statistics of the United StatesDepartment of Labor and certified by Isador Lubin, Commissionerof Labor Statistics,and by the Secretary of Labor(Board ExhibitsB-8 and B-9), on the groundthat the rightto cross-examine wasdenied.Exhibit B-8 shows the total number of strikes and lock-outsin the water transportation industry from August, 1934 to July, 1935,inclusive, together with the number of workers involved and man-hours of idleness caused thereby.Exhibit. B-9 is a breakdown ofthe strikes and lock-outs referred to in Exhibit B-8, by causes, show-ing that slightlymore than one-half of all strikes and lock-outs,workers and man-days of idleness during the period in question wereconcerned with "Organization" disputes,that is, disputes over unionrecognition,collectivebargaining,discrinnination,and the like.While we think that such evidence is admissible,the Exhibits inquestion are not necessary to sustain jurisdiction in this case. -The respondent further objected to certain testimony and exhibitsconcerning the extent of the flow of highway traffic over,and in thearea immediately surrounding,respondent's ferry crossings, on theground that this evidence was irrelevant or immaterial.Certainlythis evidence bearing upon the need for and use of respondent's fa-cilities,was both relevant and material.In the face of the proofgiven of the precise number of vehicles transportedby therespond- DECISIONS AND ORDERS95ent in the last five and one-half years,the evidence was not highlysignificant,but it nevertheless served a proper purpose in helpingestablish the general setting in which respondent's operations areconducted.Other objections were interposed by respondent to certain linesof examination.We have given no consideration to the testimonydesigned to show that the respondent paid its engineers less thanneighboring ferry companies,that their inferior level of wages wasa source of dissatisfaction to them, and that higher wages were paidwhere collective bargaining prevailed.We need not,therefore, passupon the merits of these objections.None of the other objectionsmerit discussion.CONCLUDING FINDINGS OF FACTIn addition to the findings of fact previously stated, upon the en-tire record in the case,the following concluding findings of fact aremade by the Board:1.The respondent,Delaware-New Jersey Ferry Company, is en-gaged in the interstate transportation of persons and property byferry-boats operated on the Delaware river between the cities ofNew Castle,Delaware,and Pennsville,New Jersey,and between thecities ofWilmington,Delaware, and Pennsgrove,New Jersey.2.In the operation of its said ferry-boats,respondent employstwelve persons assigned as engineers whose functions are to super-vise the operation, maintenance, and repair of the engines and me-chanical equipment of the boats.Each such engineer is required tobe, and is, licensed for such position by the Steamboat InspectionService of the United States Department of Commerce.3.The services performed by the engineers described in paragraph2 above are performed in and upon instrumentalities of transporta-tion among the states during the operation of such instrumentalitiesin such transportation,and said engineers and their services are anintegral part of the operation of such instrumentalities in such trans-portation.4.The said engineers constitute an appropriate unit for the pur-poses of collective bargaining.5.Prior to September 27, 1935, each and all of the said engineersdesignated or authorized Marine Engineers'Beneficial AssociationNo. 13 as his and their representative for the purposes of collectivebargaining with respondent,Delaware-Newv Jersey Ferry Company.6.Pursuant to such designation or authorization,Marine Engi-neers' Beneficial Association No. 13,by Warren C. Evans,its Finan-cial Secretary and Business Manager,requested-of respondent, Dela-ware-New Jersey Ferry Company,that it confer with said Associa-tion for the purpose of negotiating an agreement concerning the 96NATIONAL LABOR RELATIONS BOARDrates of pay, wages, hours of employment and other conditions ofemployment of the said engineers.7.On September 27, 1935, respondent, Delaware-New Jersey FerryCompany, declined said request and refused to confer with saidAssociation for the purpose of negotiating an agreement concerningthe rates of pay, wages, hours of employment and other conditions ofemployment of the said engineers.8.The aforesaid acts of respondent, Delaware-New Jersey FerryCompany, occurred and are occurring in commerce among the states.CONCLUSION OF LAWUpon all findings of fact hereinabove made, and upon the entirerecord in the proceeding, the Board finds and concludes as a matterof law that respondent, Delaware-New Jersey Ferry Company, byrefusing to bargain collectively with Marine Engineers' BeneficialAssociation No. 13, as the representative of all of the licensed engi-neers employed in that capacity by said respondent, has engaged andis engaging in an unfair labor practice affecting commerce withinthe meaning of Section 8, subdivision (5), and Section 2, subdivisions(6) and (7), of the National Labor Relations Act.ORDEROn the basis of its findings of fact and conclusion of law and act-ing pursuant to Section 10 (c) of the National Labor Relations Act,the National Labor Relations Board orders that respondent, Dela-ware-New Jersey Ferry Company, its officers and agents, shall ceaseand desist from refusing to bargain collectively with Marine En-gineers' Beneficial Association No. 13 as the exclusive representativeof the licensed engineers employed in such capacity by respondentin respect to rates of pay, wages, hours of employment and otherconditions of employment.